Fourth Court of Appeals
                                     San Antonio, Texas
                                            April 27, 2016

                                        No. 04-15-00790-CR

                                   Ventura Reyes ALVARADO,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 144th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2009CR9646
                         Honorable Lorina I. Rummel, Judge Presiding


                                           ORDER
        Appellant’s court-appointed attorney has filed a brief and motion to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues to
raise on appeal. Counsel certifies he has served copies of the brief and motion to withdraw to
appellant, has informed appellant of his right to review the record and file his own brief, and has
provided appellant with a copy of the clerk’s record and reporter’s record. See Kelly v. State,
436 S.W.3d 313 (Tex. Crim. App. 2014).

         If appellant desires to file a pro se brief, we order that he do so on or before June 13,
2016. The State has filed a notice waiving its right to file a brief in this case unless appellant
files a pro se brief. If appellant files a timely pro se brief, the State may file a responsive brief no
later than thirty days after appellant’s pro se brief is filed in this court.

        We further order the motion to withdraw filed by appellant’s counsel held in abeyance
pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988) (holding that
motion to withdraw should not be ruled on before appellate court independently reviews record
to determine whether counsel’s evaluation that appeal is frivolous is sound); Schulman v. State,
252 S.W.3d 403, 410–11 (Tex. Crim. App. 2008) (same); Kelly, 436 S.W.3d at 319 (appointed
counsel’s duties of representation do not cease when he files a motion to withdraw; counsel must
continue to “act with competence, commitment and dedication to the interest of the client” until
the court of appeals grants the motion). Accordingly, no new attorney will be appointed for
appellant at this time.
       We further order the clerk of this court to serve a copy of this order on appellant, his
counsel, the attorney for the State, and the clerk of the trial court.




                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of April, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court